Citation Nr: 0319762	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-06 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from October 1981 to 
January 1989. 

In a March 1989 rating decision, the veteran was granted 
service connection for residuals of a left knee injury.  In 
March 2000, the RO received the veteran's claim for service 
connection for a low back disorder, claimed as secondary to 
the service-connected left knee disorder.  In a March 2001 
rating decision, the RO denied the claim.  The veteran 
disagreed with the March 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2001.  

The veteran testified before the undersigned Veterans Law 
Judge at a June 2002 Travel Board hearing at the RO.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board undertook additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The 
Board notes that the recent holding of Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003) invalidated certain provisions of that 
regulation, particularly provisions allowing the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration.  However, because 
the benefit sought by the veteran is being granted by the 
Board, a remand for initial RO consideration would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Issues not on appeal

The Board observes that in a June 2001 rating decision, the 
veteran was awarded a temporary total rating for his service-
connected left knee disorder, pursuant to 38 C.F.R. § 4.30.  
Effective October 1, 2001, the disability rating was returned 
to the previously assigned level of 20 percent.  The 
20 percent rating was confirmed and continued in a December 
2001 RO rating decision.  In the December 2001 rating 
decision, the RO granted service connection for a left knee 
scar and awarded a 10 percent rating.  The veteran did not 
disagree with those decisions, and the Board will not address 
them further.  


FINDING OF FACT

The veteran has a diagnosed low back disorder that has been 
medically related to his service-connected left knee 
disorder. 


CONCLUSION OF LAW

A low back disorder was incurred as a direct result of the 
veteran's service connected left knee disability.  38 C.F.R. 
§ 3.310 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  
He does not contend that his back disorder is directly 
related to his military service.  Rather, he contends that 
his service-connected left knee disability caused him to 
fall, injuring his back.


In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
2001 rating decision, and by the June 2001 SOC of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.  More significantly, 
attachments to the March 2001 rating decision and June 2001 
SOC specifically referenced the VCAA, and informed the 
veteran as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  
These attachments explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in March 2000, the veteran identified 
treatment from the VA Medical Center in Montgomery Alabama.  
The RO requested and obtained those records.   The veteran 
also submitted medical evidence at that time, and again in 
May 2000.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  A VA examination was completed in May 2003.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As noted in the Introduction, in June 2002, the 
veteran presented personal testimony at a Travel Board 
hearing.  
The veteran's representative has also submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini, 1 Vet. App. at 546.  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection - secondary basis 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

With respect to secondary service connection, the following 
analysis applies. 
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual background

A September 1999 emergency room report shows the veteran's 
account of being at home and attempting to stand from a 
sitting position.  He felt a pull in the left lower back.  On 
examination, a mild spasm was noted.  The veteran was 
diagnosed with back pain.  The veteran also noted similar 
incidents over a year prior to the September 1999 incident. 

On November 6, 1999, the veteran reported to the emergency 
room.  He complained of pain in the low back of 7 days 
duration.  The veteran was said to be without any known 
history of trauma.  An x-ray showed no acute changes, no bony 
destruction and no narrowing of the disc spaces.  The report 
does not contain an account of a fall.

Two days later, a November 8, 1999 emergency room report 
shows that the veteran complained of pain in the back 
radiating to the left leg, with tingling, numbness and 
weakness.  An MRI showed that L4-5 had mild disc space 
narrowing and desiccation, with a left lateral disc 
herniation filling the neural foramen and obscuring the left 
L4 root laterally.  L5-S1 showed disc space narrowing and 
desiccation and a central posterior focal disc protrusion 
with a small annular tear.  

A November 11 1999 examination report shows the veteran's 
account of injuring his back 3 weeks prior while crawling up 
a tree stand.  The examiner noted the recent MRI and 
diagnosed a herniated disc at L4-5.  A November 16, 1999 
operative report shows that the veteran underwent a lumbar 
laminectomy with diskectomy.

Analysis 

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed low back disorder had its onset during his 
period of military service.  The first identification of 
post-service back problems appears in 1999.  The Board's 
discussion will accordingly focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  In 
essence, the veteran believes that his low back disability 
was caused by a fall which resulted from weakness and 
instability in his service-connected left knee.  

As noted above, for service connection to be granted there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

In May 2003, the veteran was diagnosed with compression of 
the L-1 vertebra with decrease in interior height, 
degenerative disc disease at L4-5 and L5-S1 and small 
anterolateral osteophytes representing osteoarthritis in the 
lumbar spine.  The evidence thus demonstrates that the 
veteran currently has a low back disability, and the first 
element of the Wallin analysis has been satisfied.  In 
addition, it is uncontroverted that the veteran has a 
service-connected left knee disability.  Wallin element (2) 
has therefore also been met.

The question which must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected left knee disability.  
The veteran essentially contends that his back disorder was 
incurred during a fall precipitated by weakness and 
instability in his left knee.  

During the June 2002 hearing, the veteran's sister described 
going hunting with the veteran in November 1999.  She stated 
that during his ascent into a deer stand, she heard a loud 
pop as his knees gave way.  He then fell to the ground, 
injuring his back. 

The Board notes that there is some evidence of low back-
related complaints prior to the November 1999 incident, 
specifically the September 1999 hospital report.  While such 
evidence indicates back symptoms which predated the injury 
described by the veteran, it does not provide evidence of a 
traumatic injury to the veteran's back that might have 
accounted for the vertebral compression currently diagnosed.  
The fact that in September 1999 the veteran was found to have 
only a mild back spasm and 2 months later he was operated on 
for a lumbar laminectomy and diskectomy clearly supports the 
veteran's account of a traumatic event occurring during the 
intervening period.

While in his initial visit to the emergency room on November 
6, 1999, the veteran did not describe his account of falling 
from a tree stand due to his left knee, and while the 
examiner noted no known history of trauma, the Board finds 
that this is not necessarily contradictory to the veteran's 
account.  It is certainly possible that the incident was 
either not related by the veteran or that it was not reported 
by the examiner.   In this connection, the medical evidence 
indicates that the veteran sustain brain damage with memory 
loss after being beaten with a baseball bat in 1992. 

The Board finds the testimony of the veteran and his sister 
to be credible and competent.  The veteran is competent to 
testify that his knee gave way and caused him to fall.  The 
veteran's sister is competent to testify as to the audible 
pop she heard prior to the fall.  

With respect to medical nexus, the veteran was examined in 
May 2003 at the Board's request.  The examiner reviewed the 
veteran's claim file.  While the examiner noted that the 
veteran did not mention the fall at the time of the November 
1999 MRI, he found that, given the compression of the L1 
vertebra with the narrowing of the L4-5 and L5-1 discs, a 
traumatic fall is as least as likely as not to have caused 
the current disability.  There is no medical opinion to the 
contrary.  

In short, there is an uncontradicted medical opinion which 
relates the veteran's low back disability to his service-
connected left knee disability.  All three parts of the 
Wallin test have been met.

For the reasons and bases expressed above, the Board 
concludes that the evidence of record supports a grant of 
service connection for a low back disorder, as secondary to 
the veteran's service-connected left knee disorder.  The 
appeal is accordingly granted.


ORDER

Service connection for the veteran's low back disorder is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

